Citation Nr: 0315225	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-24 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to September 
1965 and from September 1984 to November 1992.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
September 2000 rating decision of the Department of Veterans 
Affairs (VA) Waco Regional Office (RO), which denied 
entitlement to TDIU benefits.

The procedural history of this case is quite convoluted.  In 
order to avoid misunderstandings, the Board will detail why 
the issues of an increased rating for a low back disability, 
an increased rating for a right ankle disability, an 
increased rating for pes planus, and an increased rating for 
a left shoulder scar are not before the Board.  

With respect to the latter three issues, by September 1994 
rating decision, the RO continued the veteran's disability 
evaluations at zero percent.  The RO increased the veteran's 
disability evaluation for a low back disability from 20 to 40 
percent.  In October 1994, the veteran filed a notice of 
disagreement with respect to the matter of an increased 
rating for his low back disability only.  By August 1998 
rating decision, the RO again addressed these issues, and the 
veteran's right ankle disability evaluation was increased to 
10 percent.  In his September 1998 notice of disagreement, 
the veteran specifically indicated that he was only seeking 
an increase for his low back disability.  Thus, again the 
former three issues are not in appellate status.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2002) (detailing 
the procedures for filing timely appeals).  

Regarding the matter of an increased rating for a low back 
disability, the RO issued several rating decisions, the last 
of which was issued in August 1998 (the Board notes that by 
April 1996 rating decision, the veteran's evaluation for a 
low back disability was increased to 60 percent).  A notice 
of disagreement was received in September 1998, and a 
statement of the case was issued in June 1999.  A substantive 
appeal was received in October 1999, and was therefore 
untimely.  See Id.  The RO explained the foregoing to the 
veteran by January 2001 letter.

Regardless of the above discussion, it is quite clear from a 
review of the record that the veteran desires an increased 
rating for his service-connected low back disability.  As 
this issue has not been procedurally developed, the Board is 
referring it to the RO for initial adjudication.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  In July 2000, the veteran 
indicated that he wished to file a claim of service 
connection for a right foot disability.  Such matter is also 
referred to the RO.  Id.  

In November 2002, the veteran waived initial RO consideration 
of new evidence and asked that his case be forwarded to the 
Board.  38 C.F.R. § 20.1304 (c) (2002).  

In February 2003, the veteran testified before the 
undersigned via video teleconference.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include a 
low back disability rated 60 percent disabling, a right ankle 
disability rated 10 percent disabling, bilateral pes planus 
rated zero percent disabling, and a left shoulder scar rated 
zero percent disabling.  His combined disability evaluation 
is 60 percent.

2.  The veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due 
to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to TDIU.  The discussions 
in the rating decision, statement of the case, supplemental 
statements of the case, and September 2001 letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in that letter, the veteran was advised of the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
several VA medical examination reports.  As the record shows 
that the veteran has been afforded VA medical examinations, 
the requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been 
met.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

By December 1992 rating decision, the RO granted service 
connection for a low back disability and assigned an 
evaluation of 20 percent.  The RO also granted service 
connection for a right ankle disability, bilateral pes 
planus, and a left shoulder scar.  These disabilities were 
rated 0 percent disabling.  

By September 1994 rating decision, the RO increased the 
veteran's low back disability evaluation to 40 percent, and 
by April 1996 rating decision, the RO increased that 
evaluation to 60 percent.  By August 1998 rating decision, 
the RO granted a 10 percent rating for the veteran's right 
ankle disability.

In July 2000, the veteran filed a claim for TDIU benefits.  
He stated that he applied for a position as a census taker 
with the Census Bureau.  He informed the latter that he had 
an Associate's degree in information processing but was never 
contacted regarding an opening.  He stated that he decided 
not to pursue the matter due to his low back disability and 
concluded that "no one liked to hire someone with a bad 
back."

In an August 2000 written statement, he indicated that he 
obtained employment with an insurance company in February 
1993 but that he quit in July of that year because he had 
trouble driving and walking and did not think he was able to 
"do a good job."  He then took a test with the city of El 
Paso and scored very highly, according to him.  He also 
passed the typing test which required a minimum speed of 40 
words per minute.  He was interviewed for many positions, but 
when he indicated that he was discharged from service due to 
a herniated disc, he was told that he would be contacted at a 
later date.  He was ultimately rejected for these positions.  
In December 1993, apparently, he was not hired by the Child 
Protective Services Agency.  He ultimately, however, was 
hired for a position with that agency.  He then began to work 
for the Department of Human Services although he stated that 
working was difficult due to low back pain.  He asserted, 
however, that he did not want to take leave because he wanted 
to conserve sick leave in case his cancer returned.

By September 2000 rating decision, the RO denied entitlement 
to TDIU benefits.

In a letter dated in March 2001, the veteran indicated that 
work was increasingly difficult because more walking was 
required.  Sitting and standing were also difficult, and he 
was required to maintain a crooked posture to relieve the 
pain.  He stated, however, that although working was 
difficult, he could not leave his job due to "all the 
bills."  According to him, he would be earning more money 
had he not been medically discharged from service and felt 
that his income and disability benefits should be equivalent 
to what his active duty salary would have been had he stayed 
in service.  

A September 2001 VA progress note reflected that 
decompression surgery was suggested but that the veteran was 
not interested in surgical options.  He had also elected to 
discontinue epidural steroid injections because he did not 
like needles.  

On September 2002 VA orthopedic examination, the examiner 
noted that pain was visibly manifested on lumbar spine range 
of motion.  There were paravertebral muscle spasms of the 
thoracic and lumbar spines.  The lumbar spine was tender to 
palpation and mild atrophy of the back muscles was observed.  
Posture was normal and no neurologic abnormalities were 
found.  There was right foot weakness.  The examiner 
diagnosed degenerative disc disease of the lumbosacral spine 
and bulges at L3-4 and L4-S1, moderate to severe spinal 
stenosis and neural foraminal stenosis with right lower 
extremity radiculopathy, and limitation of motion of the 
lumbar spine.  The examiner also diagnosed degenerative 
changes in the thoracic spine.  

In a November 2002 written statement, the veteran indicated 
that he needed more money because his wife was disabled and 
not working and that he had bills to pay.  He said that with 
additional VA compensation, he would be able to purchase 
items that would serve to relieve his low back disability.  
Specifically, he indicated that a good mattress and "some 
swimming time" would be of benefit but that he could not 
afford these things.  In addition, he explained that he 
"could use a good vehicle" so that he could rest when 
traveling.  He stated that he wanted to visit other places 
like "other normal people" but that he could not due to his 
back.  Furthermore, with increased VA benefits, he would be 
able to afford to hire someone to do yard work and home 
repairs.  

In February 2003 he testified that he was the only one 
employed in the case bank of Child Protective Services and 
that all the standing, sitting, and walking was "killing" 
him.  He said that he was required to take analgesics and 
indicated that yard work was difficult and that he had to 
rest after just an hour of weeding.  He indicated that his 
right foot dropped when he walked.  He also testified that he 
was often not hired for positions for which he thought he was 
qualified.  The veteran's wife testified that whenever she 
suggested that the veteran not go to work he would insist on 
going because he feared that an absence would cause problems 
at work.  She stated that she made these suggestions 
approximately twice a week.  As well, according to her, he 
was required to rest and take breaks when walking.  

Law and Regulations 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2002).  For the above 
purposes, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2002).  A 
finding of total disability is appropriate when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2002).  The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).

A claim for TDIU presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of subjective factors that the 
objective rating does not consider.  Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  Entitlement to a total compensation 
rating must be based solely on the impact of the veteran's 
service-connected disability on his ability to keep and 
maintain substantially gainful work, without regard to 
advancing age. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2002).  In evaluating whether the veteran's service-
connected disability precludes substantially gainful 
employment, the Board notes that the Adjudication Manual, 
M21-1, Paragraph 50.55(8) defines substantially gainful 
employment as that which is ordinarily followed by the 
nondisabled to earn a livelihood, with earnings common to the 
particular occupation in the community where the veteran 
resides.  This suggests a living wage.  Ferraro v. Derwinski, 
1 Vet. App. 326 (1991).  The ability to work sporadically or 
obtain marginal employment is not substantially gainful 
employment, Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
question in a TDIU case is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2002).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Analysis

The veteran's individual disability ratings in conjunction 
with his combined disability rating render him qualified for 
TDIU benefits.  38 C.F.R. § 4.16(a); see also 38 C.F.R. 
§ 4.25 (combined ratings table).  Total disability ratings, 
however, may only be assigned where the schedular rating is 
less than total but the veteran is nonetheless unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  Id.  

In this instance, however, the evidence currently of record 
indicates that the veteran has been consistently employed by 
local government agencies despite stated low back 
symptomatology.  Indeed, despite his service-connected 
disabilities, he is able to avoid taking leave from work so 
as to accumulate hours in case of a major illness.  There is 
no indication of record that he has gone through 
hospitalizations or significant periods of home rest or 
convalescence due to his service-connected or other 
disabilities.  Because the record shows that the veteran's 
service-connected disabilities do not prevent substantially 
gainful employment, entitlement to TDIU must be denied.

The Board is aware that the question in a TDIU case is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, and not whether the 
veteran is indeed employed.  See Van Hoose, supra.  In this 
case, the evidence currently of record reflects that the 
veteran is able to, at a minimum, drive and work despite some 
hardship.  There is no indication of impaired mental health.  
The veteran himself has reported good typing skills and high 
civil service test scores which would indicate qualification 
for a variety of employment situations.  Thus, the evidence 
currently of record reflects that the veteran's service-
connected disabilities do not impede his ability to maintain 
substantially gainful employment.  38 C.F.R. § 4.16(a).  The 
Board notes, as well, that the veteran's position appears to 
be full-time, and he is not marginally employed.

It seems that the veteran has applied for TDIU benefits in 
order to supplement his income and not because he is unable 
to sustain substantially gainful employment.  He has 
indicated that if he were granted more generous VA benefits, 
he would buy a new mattress and a large car and hire others 
to perform household chores.  The Board reminds the veteran 
that VA benefits are intended to compensate veterans for 
average impairment in earning capacity caused by service-
connected disabilities.  See 38 C.F.R. § 4.1 (2002).

In summary, the preponderance of the evidence currently of 
record is against a finding that the veteran's service-
connected disabilities preclude employment consistent with 
his education and work history.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to TDIU 
benefits.  See Ortiz, supra.

In closing, the Board wishes to emphasize that its denial of 
this claim is based on the lack of evidence showing that the 
veteran's service-connected disabilities prevent him from 
maintaining substantially gainful employment.  The Board 
wishes to advise the veteran that if he is able to secure 
this evidence in the future, he should resubmit his claim.  


ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

